                   3:19-cv-03078-SEM-TSH # 23       Page 1 of 3
                                                                                        E-FILED
                                                        Friday, 13 November, 2020 04:07:46 PM
                                                                   Clerk, U.S. District Court, ILCD

              UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

CENTRAL ILLINOIS CARPENTERS                     )
HEALTH & WELFARE TRUST                          )
FUND, et al.,                                   )
                                                )
     Plaintiffs,                                )
                                                )
          v.                                    )       Case No. 19-cv-3078
                                                )
DASHCO, INC., d/b/a RAINGUARD/                  )
ENERGY TECH and                                 )
DEBRA S. BELFIELD,                              )
                                                )
     Defendants.                                )

                                 ORDER

Sue E. Myerscough, U.S. District Judge:

     Before the Court is the Report and Recommendation of U.S.

Magistrate Judge Schanzle-Haskins dated April 4, 2020. In the

Report and Recommendation, Judge Schanzle-Haskins

recommends that the Court dismiss without prejudice the claims

against Defendant Dashco, Inc. and enter final judgment against

Defendant Debra S. Belfield pursuant to the Default Judgment

Order entered November 7, 2019.

     In a Response to the Report and Recommendation (d/e 20),

Plaintiffs suggested delaying action as to Defendant Dashco while

                                Page 1 of 3
                 3:19-cv-03078-SEM-TSH # 23   Page 2 of 3




Dashco’s bankruptcy proceeded. In a Supplemental Reply to the

Report and Recommendation (d/e 21), Plaintiffs advise the Court

that Dashco’s Subchapter V Plan has been approved in the

bankruptcy proceeding. For that reason, Plaintiffs have no

objection to dismissing the claims against Defendant Dashco and

entering a final judgment against Defendant Belfield.

     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). If no objection or only partial objection is made, the

district judge reviews those unobjected portions for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)

(also noting that a party who fails to object to the report and

recommendation waives appellate review of the factual and legal

questions).

     After a careful review of the record, the Report and

Recommendation, and the applicable law, the Court finds no clear

error in Magistrate Judge Schanzle-Haskins’ Report and

Recommendation.



                              Page 2 of 3
                 3:19-cv-03078-SEM-TSH # 23   Page 3 of 3




     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Tom Schanzle-Haskins dated April 4, 2020, is

ACCEPTED and ADOPTED in full.

     (2)   Plaintiff’s claims against Defendant Dashco, Inc., are

DISMISSED WITHOUT PREJUDICE.

     (3)   The Clerk is directed to prepare a final judgment against

Defendant Belfield pursuant to the Default Judgment Order entered

November 7, 2019.

     (4)   THIS CASE IS CLOSED.



ENTER: November 12, 2020


                           /s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                              Page 3 of 3
